Citation Nr: 0004712	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the left leg, currently rated 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
varicose veins of the right leg, currently rated 10 percent 
disabling.

3.  Entitlement to an increased disability rating for carpal 
tunnel syndrome of the left wrist, currently rated 20 percent 
disabling.

4.  Entitlement to an increased disability rating for carpal 
tunnel syndrome of the right wrist, currently rated 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1982 to 
December 1992.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  Bilateral varicose veins of the lower extremities require 
support stockings and are manifested by pain and aching and 
currently mild varicosities that combine to produce 
moderately severe impairment.

2.  Carpal tunnel syndrome of the left wrist is manifested 
principally by diminished grip strength and impairment of 
grasping ability of the fingers with persistent pain that 
combined produce moderate impairment.

3.  Carpal tunnel syndrome of the right wrist, the dominant 
extremity, is manifested principally by diminished grip 
strength and impairment of grasping ability of the fingers 
with persistent pain that combined produce moderate 
impairment.

4.  Bilateral pes planus is principally manifested by 
depressed arches, pain and functional limitation of the feet 
in pronation and supination and weight bearing that combined 
are more nearly productive of severe impairment.

5.  The veteran's bilateral varicose veins, bilateral carpal 
tunnel syndrome and bilateral pes planus have not rendered 
his disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral varicose veins have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7120, 
effective prior to January 12, 1998.

2.  The criteria for a disability rating in excess of 20 
percent for carpal tunnel syndrome of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.123, 4.124a, Diagnostic Code 8515 (1999).

3.  The criteria for a 30 percent disability rating for 
carpal tunnel syndrome of the right wrist have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.123, 4.124a, Diagnostic Code 8515 (1999).

4.  The criteria for a 30 percent for bilateral pes planus 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic 
Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally applicable criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Cases in which application 
of the schedule is not understood or the propriety of an 
extra-schedular rating is questionable may be submitted to 
Central Office for advisory opinion.  38 C.F.R. 
§ 3.321(b)(1).

Varicose veins

Specific rating criteria

Varicose veins, pronounced; unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation shall be 
rated 60 percent if bilateral and 50 percent if unilateral.
Severe; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation shall be rated 50 percent if bilateral and 40 
percent where unilateral. 
Moderately severe; involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion; no involvement of the deep 
circulation shall be rated 30 percent if bilateral and 20 
percent where unilateral. 
Moderate; varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion shall be rated 
10 percent if bilateral or unilateral. 
Mild; or with no symptoms shall be rated 0 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7120, effective prior to 
January 12, 1998.

Varicose veins: a 100 percent rating is provided with the 
following findings attributed to the effects of varicose 
veins: Massive board-like edema with constant pain at rest.  

With persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration a 60 
percent rating may be assigned. 

Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration shall be rated 40 percent.

Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema shall be rated 20 percent. 

Intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery shall be 
rated 10 percent. 

Asymptomatic palpable or visible varicose veins shall be 
rated 0 percent. Note: These evaluations are for involvement 
of a single extremity. If more than one extremity is 
involved, evaluate each extremity separately and combine 
(under Sec.  4.25), using the bilateral factor (Sec.  4.26), 
if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120, 
effective January 12, 1998.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained.  These 
include a rather extensive record of outpatient treatment 
into 1999 that show treatment primarily directed to other 
disorders.

On a VA examination in January 1997 the veteran reported pain 
and increasing discomfort with the extension of varices into 
the left thigh and with prolonged walking or standing.  There 
was sacculation of the short saphenous vein of the left leg 
in the posterior calf and popliteal space.  There was one 
minor sacculation in the left mid thigh but no right leg vein 
sacculation.  The skin had normal appearance; there was no 
paresthesia or cardiac involvement.  The diagnosis was 
varicosities of the long and short saphenous veins with 
residual pain.   

As a result of a rating determination in 1995 he was granted 
service connection for the left leg varicose veins and they 
were rated 20 percent.  A RO hearing officer in August 1997 
added the right leg and increased the rating to 30 percent 
for bilateral varicose veins.   

Venous scans obtained by VA in 1997 and 1998 did not show 
deep or superficial vein thrombosis.  The study in 1998 was 
interpreted as showing mild reflux in the right greater 
saphenous vein and severe reflux in the left greater 
saphenous vein above and below the knee.  An examiner in 1998 
noted that the veteran now wore thigh-high stockings that 
were renewed every six months and that he now worked at a job 
requiring prolonged sitting that led to bilateral heaviness 
and swelling at ankle level and bilateral calf heaviness that 
was worse on the left.  The veteran indicted that he worked 
for VA as a patient service assistant.  The veteran reported 
that he elevated the legs at night to alleviate the pain and 
reduce swelling.  He denied any history o superficial 
phlebitis and deep vein thrombosis and there was no history 
of pulmonary embolus.  The examiner noted that he had left 
greater and lesser saphenous vein stripping in August 1997.  

The examiner found 1+ radial, popliteal, dorsalis pedis and 
posterior tibial pulses.  Femoral pulses were 2+.  There was 
no calf tenderness or edema, or pretibial edema bilaterally.  
The Homan's sign was negative bilaterally.  In 5the standing 
position there were minimal varicosities but there were 
palpable perforators especially in the left leg and calf.  
The veteran stated that the varicosities became more 
prominent after standing for a long period of time.  The 
impression was varicose veins with probable venous 
insufficiency causing pain, swelling, heaviness and fatigue 
at the end of the day and status post greater and lesser 
saphenous vein stripping in 1997.  

The veteran was seen for follow up evaluation in early 1998 
after the above mentioned diagnostic study was completed.  
The examiner indicated the examination was essentially 
unchanged except that on this occasion he did have calf edema 
on the left without tenderness.  The examiner recommended 
thigh-high stockings of greater thickness for the left lower 
extremity.  The examiner stated that if the veteran continued 
to have symptoms of left leg pain, swelling, easy fatigue and 
tiredness at the end of the day he would be a candidate for 
left greater saphenous vein stripping form the knee to groin 
level.  

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7120, which assess basically evidence of edema, ulceration, 
stasis pigmentation and related symptoms as primary rating 
criteria for the incremental ratings from 0 to 100 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.

The schedular criteria for evaluation of varicose veins were 
changed effective January 12, 1998.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The application of the 
revised rating criteria which adds a 100 percent rating is 
are more favorable to that extent.  However, the previous 
criteria are being applied in evaluating the disability for 
the entire period since retroactive application would not be 
in accord with the law or regulations by which the Board is 
bound in its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. 
§§  3.114, 3.400(p); Cf DeSousa v. Gober, 10 Vet. App. 461, 
466-67 (1997) and VAOPGCPREC 5-94 (O.G.C. Prec. 5-94). 

The rating criteria for varicose veins in effect prior to 
January 12, 1998 did not provide for a bilateral rating 
higher than 60 percent.  The granting of a 30 percent 
evaluation from October 1996 based upon bilateral lower 
extremity involvement does not moot the claim for increase on 
a schedular basis with the more favorable of the two 
applicable rating schemes being applied.  

The Board is of the opinion that the previous criteria cannot 
be viewed as less favorable as the criteria for the 30 
percent rating are remarkably reflective of the veteran's 
symptoms, overall.  Eventhough the revised criteria may 
represent readjustment in accordance with experience, for the 
period prior to January 12, 1998, the situation is somewhat 
different.  The Board observes that in explaining the revised 
criteria for varicose veins, the Secretary pointed out the 
following:

"...Varicose veins are ordinarily asymptomatic or mildly 
symptomatic, but may produce prolonged venous insufficiency 
and progress to thrombophlebitis and postphlebitic syndrome. 
Signs of venous insufficiency, such as edema, stasis 
pigmentation, ulceration, eczema, and induration, and 
symptoms such as aching and fatigue, are the major disabling 
effects of varicose veins. The size, location, extent, etc., 
of varicose veins do not correlate with symptoms (Merck, 
590), and we have removed those criteria as factors in 
evaluation. The presence or absence of impairment of the deep 
circulation is more an indicator of the feasibility of 
surgical repair than of functional impairment, and we have, 
therefore, removed references to the deep circulation from 
the evaluation criteria. We have replaced these criteria with 
criteria based on symptoms (such as aching and fatigue after 
prolonged standing or walking) or objective physical findings 
(such as edema, stasis pigmentation, eczema, or ulceration).

Id. at 65218.  The revised criteria did not include the 
adjectival terms that provided a line of demarcation between 
the several incremental levels of disability.  Notable is 
that VA examiners have not characterized the veteran's 
disability as severe, with the objective findings, as 
graphically described, coinciding more nearly with 30 percent 
criteria in effect prior to January 12, 1998.  Factors in the 
rating schedule were identified and lead the Board to accept 
the examiners' characterization of the disability as one 
accurately reflecting the level of impairment.  The 1997 and 
1998 examinations are comprehensive and are undoubtedly the 
best evidence available to evaluate the disability.  The 
examination findings supplemented the veteran's testimony 
regarding the extent of the disability and description of the 
varicose veins.  

Regarding an higher evaluation under the former criteria, the 
Board observes that the 60 percent evaluation under 
Diagnostic Code 7120 required a pronounced condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  The criteria appear to be 
collective rather than independent bases for the rating.  The 
diagnostic studies in 1997 and 1998 did not confirm impaired 
deep circulation.  The examiner in 1998 noted the findings in 
issuing the undated examination report.  Given the careful 
and thorough description of relevant factors on these 
examinations, the Board believes it is reasonable to conclude 
that the circulation elements needed to support the 60 
percent rating were not present.  

The recent examination supplemented by occasional references 
to varicose veins in  outpatient treatment reports did not 
show findings attributed to varicose veins of either lower 
extremity to the extent that a higher schedular rating is 
warranted.  In essence, the current findings do not include 
massive board-like edema with constant pain at rest, or 
edema, stasis changes and ulceration.  On a schedular basis, 
the evidence preponderates against a rating higher than 30 
percent at this time.  Read liberally, it would appear that 
the 10 percent criteria in the current rating scheme would 
generously compensate the veteran for his varicose veins as 
the criteria appear remarkably in accord with the description 
of the disability in early 1998 with the left lower extremity 
predominating.  The combined the rating for the bilateral 
disorder appears appropriate at 30 percent.  


Carpal tunnel syndrome

Specific criteria

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The median nerve (major/minor), paralysis of: Complete; the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances, 70/60 percent.  Incomplete: Severe 50/40 
percent, Moderate 30/20 percent, Mild, 10/10 percent.  
Diagnostic Code 8515.  Rate neuritis as Diagnostic Code 8615.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.

Wrist, limitation of motion of (major or minor): Dorsiflexion 
less than 15°, 10 percent.  Palmar flexion limited in line 
with forearm, 10. Diagnostic Code 5215.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the wrist, 
dorsiflexion (extension) 0 to 70 degrees and palmar flexion 0 
to 80 degrees, ulnar deviation 0 to 45 degrees and radial 
deviation 0 to 20 degrees.  38 C.F.R. § 4.71.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive (synovitis code 5020 and tenosynovitis code 5024).  
Diagnostic Code 5003. 

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's well grounded claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  The RO 
conscientiously developed the record.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's carpal tunnel 
syndrome.  

The record reflects that the RO rated the veteran's 
disability on the basis of the contemporaneous examinations.  
Initially rated as tenosynovitis of the wrist, which requires 
rating on the basis of limitation of motion, the rating 
scheme was changed recently to peripheral nerve criteria in 
accord with the predominant disability picture and the 
continuing complaints of numbness and weakness related to 
carpal tunnel syndrome.  The comprehensive examinations 
viewed collectively offer substantive information probative 
of the severity of the service-connected disability and 
appear to offer the best evidence of the current severity of 
the median nerve disability.  The private medical reports are 
also comprehensive and add significant probative information 
to what was recorded on the comprehensive VA examinations.  
The information is equally detailed in the description of 
manifestations that correspond to the relevant rating 
criteria.  38 C.F.R. §§ 3.326, 3.327.

The rating scheme assesses the intensity of neurologic 
symptoms as reflected in limitation of function from sensory 
and motor impairment/paralysis as primary rating criteria for 
the incremental ratings from 10 to 70 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio, 
2 Vet. App. at 629; 38 C.F.R. §§ 4.20, 4.21.

The veteran indicated he was right-handed when he furnished 
medical history on a March 1982 examination for military 
service.   VA examination in 1997 reported his complaints of 
wrist pain more pronounced on the left side and grip strength 
decreased more so on the left.  The wrists were tender to 
palpation and without crepitus, swelling or deformity.  Range 
of motion for the wrists, right/left was palmar flexion 65/60 
degrees, dorsiflexion 70/70 degrees, radial deviation 20/20 
degrees and ulnar deviation 35/30 degrees.  The diagnosis was 
chronic tenosynovitis, bilateral wrists.  A RO hearing 
officer in 1997 implemented the neurologic rating scheme 
based upon VA outpatient treatment records that mentioned 
carpal tunnel syndrome.  A 10 percent rating was assigned for 
each wrist.  

Medical reports in late 1997 note the veteran wore splints at 
work for carpal tunnel syndrome and could not do fine 
manipulation or simple grasping.  He could not type and was 
unable to write for medical condition described as temporary.  
An examiner noted positive Tinel's and Phalen's signs.  
Occupational therapy evaluation in late 1997 assessed carpal 
tunnel syndrome and the veteran's complaints of constant 
throbbing pain, numbness and frequently dropping items.  He 
was found to have bilaterally decreased hand strength, 
fingering skills, sensibility and moderate to severe wrist 
pain.  Range of motion for the wrists, right/left was palmar 
flexion 30/30 degrees, dorsiflexion (extension) 45/30 
degrees, radial deviation 10/10 degrees and ulnar deviation 
15/10 degrees.  The grip strength was 48% on the right and 
44% on the left.  Pinch testing showed approximately 50% of 
normal values.  

On reexamination in 1998 the examiner noted the references to 
wrist pain and discomfort on numerous medical chart notes.  
The veteran complained of constant pain with the wrists 
aggravated by daily activities and stated he used wrist 
supports day and night.  Range of motion for the wrists, 
right/left was palmar flexion 80/70 degrees, dorsiflexion 
(extension) 65/65 degrees, radial deviation 25/20 degrees and 
ulnar deviation 45/45 degrees.  The range of motion was not 
limited by pain, fatigue weakness or lack or endurance.  
There was no abnormal movement or guarding of the wrists.  
There was atrophy of the first dorsal interosseous muscle on 
the left.  There was decreased sensation over the volar 
aspect of the right and left index finger.  Recent x-rays 
were interpreted as showing no significant bone or joint 
abnormality.  The diagnoses included moderately severe left-
sided carpal tunnel syndrome and mild right-sided carpal 
tunnel syndrome.  The grip strength approximated 60 pounds 
bilaterally.  It was noted the veteran had recently completed 
an occupational therapy program.

Occupational therapy evaluation in mid 1998 noted employment 
as a clerk at VA and his complaints of bilaterally increased 
wrist and hand pain and weak grip.  He was found objectively 
to have bilaterally decreased upper extremity strength, 
decreased flexibility with limited wrist movements and low 
dexterity skills.  He was noted to present with severe wrist 
pain.  Range of motion for the wrists, right/left was palmar 
flexion 30/30 degrees, dorsiflexion (extension) 45/35 
degrees, radial deviation 10/10 degrees and ulnar deviation 
20/20 degrees.  The grip strength was 62% on the right and 
44% on the left.  Two-point testing on the left and palmar 
pinch testing bilateral showed approximately 45% of normal 
values.  

VA reports in early and mid 1999 show ongoing evaluation of 
wrist pain complaints and document limited range of motion.  
The veteran was advised to remain off duty for a week in late 
May 1999 in part on account of carpal tunnel syndrome.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is for the right carpal tunnel syndrome.  The symptoms, 
overall, appear to reflect more than the corresponding 
percentage evaluation of 10 percent would contemplate under 
Code 8515.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
30 percent evaluation.  A 50 percent evaluation contemplates 
a severe disorder due to incomplete paralysis.  The next 
higher evaluation, 70 percent, is provided for complete 
paralysis, which contemplates a group of manifestations not 
apparent from the several comprehensive examinations on file.  
Although one examiner assessed the right carpal tunnel 
syndrome as mild, there are other comprehensive evaluations 
that confirm a more symptomatic disorder with appreciably 
decreased grip strength and dexterity to find the disability 
more nearly approximating a moderate level.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, appears to be in favor of the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is more than mild in view of appreciable objective 
findings on recent comprehensive examinations.  Recent 
examinations have found impairment in grasping ability as 
well as significant weakness that are accompanied by 
persistent pain complaints.  The motor impairment was 
reported consistently.  The veteran's hearing testimony has 
enhanced the record.  None of the recent examinations have 
stated the symptoms are out of proportion to the clinical 
findings for the dominant extremity.  

Regarding left carpal tunnel syndrome, applying the probative 
evidence to the rating schedule criteria leads the Board to 
conclude that a higher evaluation is not warranted for the 
minor or nondominant extremity.  The symptoms, overall, 
appear to reflect the corresponding percentage evaluation of 
20 percent under Code 8515.  As noted previously, the rating 
scheme applied does not require a mechanical application of 
the schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 20 percent evaluation.  A 
40 percent evaluation contemplates a severe disorder due to 
incomplete paralysis.  The next higher evaluation, 
60 percent, is provided for complete paralysis, which 
contemplates a group of manifestations not apparent from the 
several comprehensive examinations on file.  Although one 
examiner assessed the left carpal tunnel syndrome as 
moderately severe, there are other comprehensive evaluations 
that confirm a symptomatic disorder with appreciably 
decreased grip strength and dexterity to find the disability 
more nearly approximating a moderate level.  The 
manifestations appear to correspond to those on the right 
side.   

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, appears to preponderate against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is more than mild in view of appreciable objective 
findings on recent comprehensive examinations.  Recent 
examinations have found impairment in grasping ability as 
well as weakness that are accompanied by persistent pain 
complaints and motor impairment.  None of the recent 
examinations have stated the symptoms are out of proportion 
to the clinical findings but as quantified they appear 
overall very similar to the right carpal tunnel syndrome.  

Bilateral pes planus

Specific criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Flatfoot, acquired: Pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
bilateral shall be rated 50 percent and if unilateral 30 
percent.  Severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, bilateral shall be rated 30 percent and if 
unilateral 20 percent.  Moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral shall be rated 10 percent.  Mild pes 
planus, symptoms relieved by built-up shoe or arch support 
shall be rated 0 percent.  Diagnostic Code 5276.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well grounded claim.  The veteran has been provided 
comprehensive examinations in connection with the claim that 
are probative of the level of impairment from the pes planus 
disability.

The recent medical examinations include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disability.  Further, there has not been reported any other 
evaluation as comprehensive as the evaluation in 1999.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO obtained 
other records in addition to the comprehensive examination 
and assembled a record that would support an informed 
determination.  An examination was completed in March 1999.  
Thereafter the RO reviewed the file as supplemented by the 
recent examination and additional treatment records.  The 
record as developed appears adequate for an informed 
determination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations since 1996 and found a 10 percent rating under 
Diagnostic Code 5276 criteria was supported by the record.  
The examination reports offer substantive information 
probative of the severity of the service-connected disability 
of pes planus and in view of the paucity of relevant findings 
in the extensive record of treatment assembled as a result of 
the RO development, the reports are viewed as the best 
evidence of the current severity of the disability.  The 
Board must observe that the voluminous record shows little 
treatment directed to pes planus.  The preoccupation has been 
with other service-connected disorders.

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for pes planus as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme selected by the RO appropriate 
for the veteran's disability in view of the symptomatology.  
Pernorio, supra.

VA examination in 1997 found the veteran complaining of 
constant throbbing foot pain.  The feet were flat to the 
floor with no arch noted and the veteran complained of pain 
on palpation of the plantar surfaces.  Small nodules were 
noted in the plantar arch and loss of metatarsal arch was 
apparent.  He had little inversion and eversion of the feet.  
Supination and pronation were decreased and he was unable to 
stand on the toes or rise on the heels.  He had pain with 
walking and weight bearing and his gait was nonantalgic.

On reexamination in 1999, x-ray of the feet were read as 
unremarkable except for some degenerative changes of the 
"MP" joint of the great toe on the left.  The examiner 
confined his evaluation to the right foot as the veteran 
complained of the right great toe being swollen.  Regarding 
the right foot, the veteran complained of a burning and 
throbbing sensation.  The examiner noted range of motion for 
the right great toe.  The examiner indicated there was no 
pain with range of motion, no edema, effusion, instability, 
weakness, redness, heat, abnormal movements or guarding of 
movements.  There was no crepitus, his gait was normal and 
there were no signs of inflammatory arthritis.  Gouty 
arthritis of the right great toe was also reported.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is warranted.  The pes planus, overall, appears to 
reflect more closely the corresponding percentage evaluation 
under Code 5276 of 30 percent.  The rating scheme applied 
does not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 30 percent evaluation for a 
symptomatic disorder that is manifested by pain and objective 
findings of pes planus and limited function of the feet.  

The Board observes the veteran's various foot complaints were 
evaluated and the examiners did not conclude there was any 
relationship between the pes planus and the gout or left 
great toe arthritis.  Thus, consideration of an alternative 
or multiple compensable ratings would appear to be 
unwarranted at this time and to do so would likely violate 
the prohibition against pyramiding in view of the current 
examination findings.  38 C.F.R. § 4.14.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase 
beyond 30 percent.  It supports a conclusion that the 
veteran's disorder is no more than a 30 percent rating would 
contemplate in view of the objective findings on the most 
recent comprehensive examination.  The RO appeared to rely 
upon the 1997 examination in continuing a 10 percent rating, 
but the findings appears to support a higher rating of 30 
percent.  The 1997 did not adequately consider functional 
impairment as is necessary in such cases.  For a 50 percent 
rating, the objective findings should more nearly approximate 
those in the rating criteria, which must be applied in the 
rating evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  
For example, the record does not confirm marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Although examiners have commented on other foot symptoms, the 
rating for pes planus requires the application of specific 
rating criteria.  The 30 percent rating could be justified on 
the basis of 38 C.F.R. § 4.40 and 4.45, although the examiner 
in 1999 apparently did not find marked impairment for the 
right foot.  That examination is not probative of the overall 
disability evaluation from pes planus.  In fact it is 
inadequate to rate the bilateral disability.  However there 
is as well the veteran's hearing testimony which supplements 
the record.  

The Board is willing to raise the evaluation at this time 
rather than remand since the 1997 examination did show the 
veteran with decrease pronation and supination, pain with 
walking and weight bearing and inability to stand on heels or 
toes.  This would appear arguably as evidence more nearly 
approximating a severe disability with application of 
38 C.F.R. § 4.40, 4.45 and 4.59. 


Extraschedular rating

There has been consideration of an extraschedular rating and 
the veteran's work background has been mentioned.  However, 
the disabilities do not appear to have rendered the veteran's 
disability picture unusual or exceptional in nature.  It has 
not been shown to constitute factors that would in and of 
themselves markedly interfere with employment, nor have they 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  Indeed, the 
veteran did mention sedentary type work and according to 
information on file he has apparently been regular in 
attending the clinic evaluations through VA, his employer.  
The record on file does show appreciable ongoing treatment 
although he appears to have been able to work full time.  
Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran's medical history shows the varicose veins 
problematic recently.  There is also evidence of current 
employment with VA.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his varicose veins in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disability.  

The most recent examination reports do not establish an 
exceptional or unusual disability picture as a result of the 
disability.  Further, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) to warrant a different result in view of the record 
of treatment for his service-connected disabilities of 
varicose veins, carpal tunnel syndrome and pes planus as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

An increased disability rating for varicose veins of the left 
leg is denied.

An increased disability rating for varicose veins of the 
right leg is denied.

An increased disability rating for carpal tunnel syndrome of 
the left wrist is denied.

An increased disability rating of 30 percent for carpal 
tunnel syndrome of the right wrist is granted subject to the 
regulations governing the payment of monetary awards.

An increased disability rating of 30 percent for bilateral 
pes planus is granted, subject to the regulations governing 
the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

